DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continuation Application
3.    This application is a continuation of 15/852,656, filed 12/22/2017, now U.S. Patent #11,126,917. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Status of Claims
4.	This Office Action is in response to the Applicant's application filed May 14, 2021. Claims 1-20 are presently pending and are presented for examination. 

Allowable Subject Matter
5.	Claims 1-20 would be allowable if rewritten to overcome the Nonstatutory Double Patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Nonstatutory Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent # 11,126,917. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention is the same.

App# 17/320,984
U.S. Patent # 11,126,917
A system for predicting injuries comprising:
A system for predicting injuries comprising:
a computer module positioned within a vehicle; a plurality of sensors configured to generate sensor data, wherein the sensor data includes data from the vehicle obtained from one or more vehicle-mounted sensors, the plurality of sensors communicatively coupled to the computer module; and an application executing on a processor within the vehicle, wherein the processor is coupled to an input-output interface and to a memory, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
a plurality of sensors configured to generate sensor data, wherein the sensor data include data from a vehicle obtained from a vehicle-mounted sensor; an input-output interface; and a processor coupled to the input-output interface and wherein the processor is coupled to a memory, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
receiving the sensor data at the computer module;
receiving stored information from a database, wherein the database includes medical history of an occupant of a vehicle and historical sensor data;
receiving historical sensor data; receiving occupant profile data, wherein the occupant profile data includes a medical history of an occupant from a database;
receiving the sensor data;
comparing the sensor data to expected sensor data and to historical sensor data; 
identifying changes in the sensor data based on a comparison to expected sensor data and to historical sensor data; 
applying predictive linear regression analytics to the sensor data based and the comparing step to create analyzed sensor data;
applying predictive linear regression analytics to the sensor data based on the identifying step to create analyzed sensor data;
based on the on the occupant profile data and the applying step, predicting a likely injury to the occupant of the vehicle involved with an event associated with the vehicle.
based on the applying step, predicting a likely injury to the occupant of the vehicle involved with an event associated with the vehicle; transmitting a report comprising the medical history and the likely injury to the occupant of the vehicle based on the predicting step.


7.	Claims 2-16 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.

8.	Independent claims 17 is similar to claim 1 so it is rejected for the same reasons as claim 1.

9.	Claims 18-20 depend from independent claim 17 and therefore include the same limitation as claims 17 so they are rejected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665